 In the Matter Of WICKWIRE SPENCER STEEL COMPANYandFEDERATEDINDUSTRIAL UNIONCase No. B-1598.-Decided December 16, 1939Wire and Wire Products Manufacturing Industry-Investigation of Repre-sentatives:controversy concerning representation of employees:rival organiza-tions : contract entered into after petition filed by rival organization,no bar to;contract entered into before filing of petition by rival organization but termi-nated prior to hearing,no bar to ; contract entered into before filing of petitionby rival organization,but whichprovides for termination at certification ofanother organization by the Board,no bar to; prior consent election,no bar to ;absence of request for recognition or collective bargaining prior to the filingof the petition,no bar to,-where outstanding contract with rival labor organi-zation-UnitAppropriate for Collective Bargaining:agreement as to; produc-tion and maintenance employees,including heaters and weighmasters in theopen hearth, but excluding executives,foremen, assistant foremen, rollers in therodmill,office employees,timekeepers,weighers,production clerks, police,chemists,and nursesElection OrderedMr. Peter J. Crotty,for the Board.Mr. Henry E. Kelley,of NewYork City, for the Company.Mr. Edward M. Sheehan,of Buffalo,N. Y., for the Federated.Mr. Benjamin C. Sigal,of Pittsburgh, Pa., for the S. W. O. C.Mr. Ralph Winkler,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 31, 1939, Federated Industrial Union, herein called theFederated, filed with the Regional Director for the Third Region(Buffalo,New York) a petitionallegingthat a question affectingcommerce had arisen concerning the representation of employees ofWickwire Spencer Steel Company, Tonawanda, New York, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On October 3, 1939,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,18 N. L.R. B., No. 54.372 WICKWIRESPENCER STEELCOMPANY373ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On October 14, 1939, the Regional Director issued a notice of hearing,a copy of which together with a copy of the petition were duly servedupon the Company, upon the Federated, and upon Steel WorkersOrganizing Committee, herein called the S. W. O. C., a labor organiza-tion claiming to represent and to act on behalf of a labor organizationrepresenting employees directly affected by the investigation.Pursuant to the notice a hearing was held on November 6, 1939, atBuffalo, New York, before Henry J. Kent, the Trial Examiner dulydesignated by the Board.At the beginning of the hearing theS.W. O. C., acting on behalf of S. W. O. C. Lodge No. 1060, a local ofAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, a labor organization herein called the Amalgamated, movedto intervene in these proceedings.The TrialExaminergranted themotion.The Board, the Federated, the S. W. O. C., and the Companywere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made rulingson other motions and on objections to the admission of evidence.Atthe conclusion of the hearing the S. W. O. C. moved to dismiss thepetition.The Trial Examiner referred this motion to the Board forappropriate action.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.For reasons appearing hereinafter, themotion to dismiss the petition is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWickwire Spencer Steel Company is a Delaware corporation havingits office and principal place of business in New York City. It main-tains plants in Tonawanda, New York; and in Worcester, Clinton, andPalmer, Massachusetts.It has sales offices or warehouses in Los An-geles and San Francisco, California; Chicago, Illinois;Worcester,Massachusetts; New York and Buffalo, New York; Tulsa, Oklahoma;Portland, Oregon; Abilene and Houston, Texas; and Seattle, Wash-ington.Only employees of the Company at its plant in Tonawanda,New York, herein called the Tonawanda plant, are involved.Ap-proximately 1400 persons are there employed.For a long period of time the Company has engaged in the manu-facture,sale, and distribution of wire, wire fencing, welded structuralwire reinforcement, nails, and brads.It manufactures these products 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the Tonawanda plant.During the first 6 months of 1939 approxi-mately $1,649,749 worth of goods manufactured at the Tonawandaplant were sold by the Company, of which approximately 74 per centwere shipped and delivered from the plant to points outside the Stateof New York. During the same period, other goods having 'a valueof $647,833 were shipped, for purposes of further processing, fromthe Tonawanda plant to the plant of the Company in Worcester. Inthe course of operations at the Tonawanda plant the Company usesthe following raw materials : pig iron, coal, fuel oil, steel scrap, ferrosilicon, ferry manganese, dolomite, limestone, fluor spar, spelter, tin,and steel billets.Approximately $956,623 worth of such materialswere used at the plant during the first 6 months of 1939.Approxi-mately 38 per cent of the raw materials thus used were purchased andshipped to the plant from points outside the State of New York.The Company admits, for the purpose of this proceeding only, thatoperations at and in connection with the Tonawanda plant constitutecommerce between the several States, within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDFederated Industrial Union is a labor organization, national inscope, comprising approximately 20 locals in various industries, in-cluding steel plants, steel foundries, textile mills, laundries, andbakeries.It claims a total membership of 15,000 workers.The Fed-erated has national officers, and a national executive board of 80members composed of officers and members of executive committeesof locals of the Federated.Federated Industrial Union,WickwireLocal No. 106, herein called Federated Local No. 106, is a local ofFederated Industrial Union, admitting to membership production andmaintenance employees of the Company at the Tonawanda plant.SteelWorkers Organizing Committee is a labor organization affil-iated with the Congress of Industrial Organizations.S.W. O. C.,Lodge No. 1060, is a labor organization chartered by AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, a labororganization affiliated with Steel Workers Organizing Committee. Itadmits to membership all persons employed in or around the Tona-wanda plant except foremen, superintendents, and general managers.III.THE QUESTION CONCERNING REPRESENTATIONOn March 28, 1938, pursuant to consent and agreement of the Com-pany, Federated Local No. 106, and S. W. O. C., Lodge No. 1060acting through the S. W. O. C., an election by secret ballot was heldunder the supervision of the Regional Director among all employeesof the Company employed at its Tonawanda plant, including heatersand weighmasters in the open hearth, but excluding executives, fore- WICKWIRE SPENCER STEEL COMPANY375men, assistant foremen, rollers, office employees, timekeepers, weigh-ers,production clerks, police, chemists, and nurses, to determinewhether they desired to be represented by Federated Local No. 106or S. W. O. C., Lodge No. 1060 through the S. W. O. C., for purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment. S. W. O. C.,Lodge No. 1060, through the S. W. O. C., received a majority of thevotes cast, and, pursuant to Section 9 (a) of the Act, became andwas the exclusive representative of all the employees in the unit inwhich the election was held, for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.On August 8, 1938, the S. W. O. C., acting on behalf of S. W. O. C.,Lodge No. 1060 and the Amalgamated, entered into a collective agree-ment with the Company covering wages, hours of work, and otherconditions of employment of the production and maintenance em-ployees of the Company at the Tonawanda plant.- The agreementexpressly provided that the Company recognize the S. W. O. C., act-ing in behalf of S. W. O. C., Lodge No. 1060 and the Amalgamated,as the exclusive collective bargaining agency for all production andmaintenance employees in the plant.The agreement by its termswas to be in effect for a period of 1 year from August 8, 1938, andto renew itself annually thereafter, unless 30 days prior to the expira-tion of the initial or any renewal period either party gave the. otherwritten notice of the termination of the contract.Section 14 of theagreement provided, in part :It is agreed, however, that if the National Labor Relations Boardshall certify any other body than the "Union" [viz., theS.W. O. C. on behalf of S. W. O. C., Lodge No. 1060 and theAmalgamated] as the sole representative of the "Company's"employees for the purpose of collective bargaining, this Agree-ment shall then be null and void.On October 11, 1939, after negotiations begun on July; 5, 1939,and after the filing of the petition herein by the Federated on July31, 1939, the Company and the S. W. O. C. on behalf of S. W. O. C.,Lodge No. 1060 and the Amalgamated, executed a new collectiveagreement covering wages, hours of work, and other conditions ofemployment of the Tonawanda plant production and maintenance'The contract refers to the "Buffalo, New York Plant" and the "Buffalo plant" of theCompany. Theseare referencesto the Tonawandaplant.The productionand maintenanceemployeescovered bythe agreement appear to be the same classifications of employees,althoughdescribeddifferently,as the classificationsamong which the consent electionwas held and which are foundbelowto constitute an appropriatecollectivebargaining unit.See SectionV, infra.283029-41-vol. 18-25 376DECISIONS OF NATIONAL LABOR RELATIONS. BOARDemployees.2The new agreement superseded the agreement of Au-gust 8, 1938, and was to continue in effect for 1 year and for succes-sive annual periods thereafter unless terminated by either partyupon 30 days', written notice to the other prior to the, expiration ofany period. The Company again expressly recognized the S. W. O. C.,acting on behalf of S. W. O. C., Lodge No. 1060 and the Amalga-mated, as the exclusive collective bargaining agency for all employeescovered by the agreement.The S. W. O. C. urges that there is no showing that prior to thefiling of the petition the Federated requested the Company to rec-ognize or bargain collectively with it as the exclusive collectivebargaining representative of the Tonawanda plant employees, withinthe collective bargaining unit hereinafter found to be appropriate,although the Federated considered itself such a representative 3However, the agreement of August 8, 1938, was then outstanding,covering basic working conditions of these employees and providingfor recognition by the Company of the S. W. O. C., on behalf ofS.W. O. C.,. Lodge No. 1060 and the Amalgamated, as the exclusivecollective bargaining representative of these employees.4The agree-ment was being performed.Under these circumstances it was un-necessary for the Federated in order to obtain a determination ofthe question here presented, namely, whether the Federated orS.W. O. C., Lodge No. 1060 of the Amalgamated, through theS.W.. O. C., was the exclusive collective bargaining representative ofthe employees within the unit, first to request recognition or collec-tive bargaining of the Company.The Federated could assume thateither or both the Company and the S. W. O. C. would contest itsclaim to representation, at least until the Board certified the Fed-erated as the exclusive collective bargaining representative.. TheFederated showed, and we find, that it and Federated Local No. 106was designated as collective bargaining representative by a sub-stantial number of employees in the unit hereinafter found to beappropriate for collective bargaining.Neither the contract of August 8, 1938, nor that of October 11,1.939, bars a determination by the Board of the question concerningrepresentation here presented.The 1938 contract contemplated thatits provision and operation would not preclude an investigation andcertification of representatives by the Board at any time, for the2See footnote1, supra.3 In April 1939 the Federated filed with the RegionalDirectora petition requesting aninvestigation and certification of representatives of employees at the Tonawanda plant.The Regional Office thereafter invited theCompany, the S. W. O. C.,and the Federatedto confer about the matter,but was unsuccessful in arranging a conference.This petitionwas withdrawn by the Federated in May, without prejudice to another such petition againbeing filed by it.4 See footnote1, supra. WICK WIRE SPENCER STEELCOMPANY377agreement was made terminable upon a certification of represent-atives.5In any event, the 1938 contract in fact has terminated.With respect to the 1939 contract, it was made after the petition wasfiled.The results of the consent election held in 1938, constitute no barto an investigation and certification of representatives at the presenttime.That election was more than 11/2 years prior to the filing ofthe petition.eWe find that it question has arisen concerning the representationof employees of the Company at its Tonawanda plant.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find ,that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several. States,and tends to lead to labor disputes burdening and obstructing'com-merce and the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the Federated, the S. W. 0. C., the Company, andcounsel for the Board, stipulated and agreed that all production andmaintenance employees of the Company at its Tonawanda plant, in-cluding heaters and weighmasters in the open hearth, but excludingexecutives, foremen, assistant foremen, rollers in the rod mill ,7 officeemployees, timekeepers, weighers, production clerks, police, chemists,and nurses, constitute a unit appropriate for the purposes of collec-tive bargaining.This unit is substantially the same unit in whichthe consent election of March 28, 1938, was held,8 and which wascovered by the above-mentioned agreements .958eeMatter of Westchester Apartments, Inc.andUnited Building Service Employees,Local 675,17 N. L.R. B. 433.6Matter of WestinghouseElectric.&Manufacturing CompanyandUnited Electrical,Radio & Machine Workers of America,Local 724, affiliatedwith the Congressof IndustrialOrganizations,14 N. L.R. B. 263; SeeMatter of Minneapolis-Moline Power ImplementCompanyandInternational Association of Machinists,Local #1037, By DistrictLodge 77(A. F. of L.),14 N. L.R. B. 920.4The rollers in the rod mills are "salary foremen,"whereas the otherrollers are not.All rollers were excluded from the unit agreed upon for the consent election.Counselfor the S. W.0. C. stated at the hearing that in drawing up the October 1939 contractthe Company and the S. W. O. C. bargained for these other employees.In view of theagreement as to unit,the other rollers may be included.8The unit in which the consent election was held consisted of "all employees,"exclusiveof certain classifications,whereas the stipulated unit refers to"production and main-tenance employees,"exclusive of certain classifications.In view ofthe classificationsexcluded from both units, it is apparent that "all employees"and "production and mainte-nance employees"have substantially the same meaning.9 See footnote 1,supra. 378DECISIONS OF NATIONALLABOR RELATIONS BOARD .We see no reason for not finding the afore-mentioned unit to beappropriate.Accordingly, we find that all production and mainte-nance employees of the Company at its Tonawanda plant, includingheaters and weighmasters in the open hearth, but excluding executives,foremen, assistant foremen, rollers in the rod mill, office employees,timekeepers, weighers, production clerks, police, chemists, and nurses,constitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Federated and Federated Local No. 106 have been designatedas collective bargaining representative by a substantial. number ofemployees in the appropriate unit.S.W. 0. C., Lodge No. 1060,through the S. W. 0. C., claims to represent a majority of the em-ployees in the appropriate unit, and at the hearing introduced docu-mentary and other evidence in support of this claim. In view ofthe nature and quantity of the proof offered regarding representation,we believe, and find, that the question which has arisen concerningthe representation of employees at the plant can best be resolved byholding an election by secret ballot to determine the choice of bar-gaining representative.Those employees in the appropriate unitwho were employed by the Company during the pay-roll period nextpreceding the date of the Direction of Election will be eligible tovote, subject to such limitations and additions as are set forth inthe Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Wickwire Spencer Steel Company, Tona-wanda, New York, employed at the Tonawanda plant of said Com-pany, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.The production and maintenance employees of the Company atits Tonawanda plant, including heaters and weighmasters in the openhearth, but excluding executives, foremen, assistant foremen, rollersin the rod mill, office employees, timekeepers, weighers, productionclerks, police, chemists, and nurses, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act. WICKWIRE SPENCER STEEL COMPANYDIRECTION OF ELECTION379By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Wickwire Spencer Steel Company, Tonawanda, New York, anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Direc-tor for the Third Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all production and mainte-nance employees, including heaters and weighmasters in the openhearth, of said Company employed at its plant in Tonawanda, NewYork, who were employed by the Company during the pay-roll periodnext preceding the date of this Direction of Election, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation, and employees who were then and have sincebeen temporarily laid off, but excluding all persons who have quitor have been discharged for cause since that date, and further exclud-ing executives, foremen, assistant foremen, rollers in the rod mill, officeemployees, timekeepers, weighers, production clerks, police, chemists,and nurses, to determine whether they desire to be represented byFederated Industrial Union, Wickwire Local No. 106,10 of FederatedIndustrial Union, or by S. W. O. C., Lodge No. 1060 of AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, forthe purposes of collective bargaining, or by neither.10 At the hearing Federated Industrial Union indicated that it believed the local of thatorganization should be placed on the ballot.